Citation Nr: 1326493	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  12-27 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right shoulder disability, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Michael Fischer, Agent


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  
 
The  issues of secondary service connection for a back disorder and service connection for tinnitus, hearing loss, erectile dysfunction, and an acquired psychological disorder to include depression, panic attacks, posttraumatic stress disorder, and anxiety have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability rating based upon individual unemployability is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In his statement of August 2012, the Veteran made a claim for TDIU.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.  However, such claim has not been developed or considered by the RO in the first instance.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals most of the documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  The only relevant documents included in the Virtual VA file are VA treatment records from the Pittsburgh VA Health Care System dated from May 2011 to July 2012.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished. 

2.  Throughout the pendency of the appeal, the Veteran's service-connected right shoulder disability has more closely approximated painful motion equating to limitation of motion at shoulder level. 


CONCLUSION OF LAW

The criteria for entitlement to a rating of 20 percent, but no higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant" diagnostic codes (DC), and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by a letter dated in September 2010.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).        

In addition, the RO arranged for a VA examination in October 2010 to assess the severity of the Veteran's right shoulder disability.  The Board finds that the examination obtained in this case was more than adequate, as it provides findings relevant to the criteria for rating the right shoulder disability. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner also considered the full history of the disability.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Legal Criteria, Factual Background, and Analysis

A.  Increased Rating for Right Shoulder Disability

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of the disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings. The original rating decision granting service connection was in July 1975.  Consequently, the Board will evaluate the Veteran's shoulder disability as a claim for an increased rating from one year prior to the claim, which was August 2010.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the Board will consider the rating period on appeal to be from August 2009.  Also, consideration must be given as to whether an increase or decrease is warranted at any time within the pendency of the appeal, a practice known as "staged" ratings.  See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). 

The Veteran asserts that he is entitled to an increased rating for his service-connected right shoulder disability, currently rated at 10 percent.  Under DC 5203, a 10 percent rating is warranted for malunion or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for either nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a.

Additionally, the Veteran may be evaluated under DC 5201 for limitation of arm motion.  Under that diagnostic code, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees (90 degrees flexion and abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Diagnostic Code 5202 provides that recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements warrant a 30 percent rating for the major arm.  Malunion of the humerus of the major arm with marked deformity warrants a 30 percent evaluation and a moderate deformity of the major arm warrants a 20 percent evaluation.  The Board notes that DC 5200 requires pathology and symptoms not shown in this case (ankylosis), and rating under such code would be inappropriate. 

The Board has considered the full history of the disability.  A service medical board report reflects that the Veteran sustained an avulsion type fracture of the right distal clavicle resulting in acromioclavicular separation in January 1973.  This was reinjured in November 1973 resulting in complete AC dislocation.  A resection of the right distal clavicle was performed in January 1974.  He underwent a rehabilitation program and was placed in light duty status.

Following his discharge from service in July 1974, the Veteran filed a claim for disability compensation in January 1975.  In a rating decision of July 1975, the RO granted service connection for residuals, avulsion type fracture, distal right clavicle with acromioclavicular separation, rated as 10 percent disabling under diagnostic code 5203.  

As stated above, the relevant evaluation period begins in August 2009.  The evidence received since that time include VA treatment records from May 2011 to July 2012, a VA examination conducted in October 2010 and a follow-up report dated in May 2011 from the VA examiner.  At the examination, the examiner noted a history of the Veteran's initial shoulder injury, which began with an accident in 1972.  He was taken to the Naval Hospital and underwent surgery on his shoulder.  The Veteran was later medically discharged due to his right shoulder.  The Veteran stated he has not received any further surgery for his shoulder or been hospitalized due to his shoulder injury since service.  

The Veteran reported constant pain at about a level of 3 out of 10 with daily flare-ups that may go to a level 5 or 6.  About once a week he has flare-ups that escalate his pain to a level 8.  His hand will go numb and a sharp pain will radiate down his back and down his arm to his hand.         

The shoulder generally feels weak and he can lift about 15 pounds only with difficulty.  The Veteran states that he gets a warm sensation after using his arm in any capacity.  After the warm sensation, it sometimes goes numb for 15 to 30 minutes.  This reportedly happens 2 to 3 times a day.  The Veteran denied swelling, redness, drainage, locking up, or any abnormal movement.  He takes prescription and over-the-counter pain medication.  He underwent physical therapy in 1987 for 4 weeks, which he reported helped increase movement.  He has continued the exercises he learned in therapy, but is not currently receiving any therapy.      

The examiner noted that there was tenderness when palpating the AC joint.  There was no sign of deformity, angulation, false motion, shortening, intraarticular involvement, malunion, nonunion, loose motion, false joints, drainage, redness, or heat.  Flexion for his right shoulder was 0-120 degrees with pain.  He had increased pain with weakness, but no incoordination, lack of endurance, or change of degrees of motion with repetition.  Abduction for the right shoulder was 0-130 degrees, but was functional only from 0-90 degrees due to the pain.  He had increased pain with weakness, but no incoordination, lack of endurance, or change of degrees in motion with repetition.  Internal rotation for his right shoulder was 0-40 degrees with pain.  He had increased pain, but no weakness, incoordination, lack of endurance, or change of degrees of motion with repetition.  External rotation was 0-80 degrees with pain.  He had increased pain, but no weakness, incoordination, lack of endurance, or change of degrees of motion with repetition.  

There was no sign of effusion, instability, abnormal movement, warmth, laxity, or atrophy.  He had decreased sensation in the dorsal and palmer surface of his right hand including fingertips and palm.  Sensation was normal in the left hand.   No ankylosis was seen.  The X-ray showed no acute fracture, dislocation, lytic, blastic or bony destructive lesion.  AC joint space narrowing and spurring were noted.  A well corticated bony density was seen adjacent to the distal clavicle which the examiner found could be due to prior trauma.  There was exuberant bony formation on the undersurface of the distal clavicle which the examiner found may be due to prior trauma or degeneration.  As a result, the examiner held, it is at least as likely as not that the referred pain of the right upper extremity is a direct or proximate result of the service-connected right shoulder condition.  
The VA examiner diagnosed degenerative joint disease.  Originally the diagnosis included right arm radiculopathy.  However, the RO requested an opinion from the examiner regarding the connection between the radiculopathy and the original injury.  The examiner responded that "radiculopathy" was used in error.    

The Veteran's right shoulder disability is not manifested by dislocation, nonunion, or misunion of the clavicle or scapula, but it is manifested by limitation of motion. As described above, under DC 5201 a 20 percent rating is appropriate only when motion is limited to shoulder level.  While the Veteran's flexion was 0-120 degrees, his abduction was reported by the examiner to be "functional only from 0-90 degrees due to the pain."  A rating of 20 percent is warranted when either flexion or abduction demonstrates a limitation of motion under DC 5201.  See Yonek v. Shinseki, 2013 WL 3368972 (Fed. Cir. 2013) ("The fact that Plate I illustrates separately how to measure motion of the shoulder joint in the flexion and abduction planes merely demonstrates that limitation of motion in either plane may establish a compensable disability under diagnostic code 5201.").  Therefore, the Board finds that a 20 percent rating is warranted as the Veteran only had functional abduction to 90 degrees.

A higher rating than 20 percent is not warranted.  The Board has considered the Veteran's assertions about his condition.  The Veteran is competent to testify as to his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303.  However, the Veteran's statements regarding pain were considered by the examiner.  Further, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Here, functional loss was limited to the examination finding of abduction limited to 0-90 degrees, but not to less than that level.   

The objective medical evidence leads the Board to conclude that the Veteran's disability should be rated at 20 percent.  The criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  With consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular evaluation in excess of 20 percent for the functional impairment of the Veteran's right shoulder disability.    
 
B.  Extraschedular Consideration of Increased Rating for Right Shoulder Disability
               
The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected right shoulder disability, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The Veteran's disability does not produce a greater impact on his occupational capacity that renders impractical the criteria contained in 38 C.F.R. § 4.71a.  

Furthermore, the evidence does not indicate that the Veteran's condition requires treatment through frequent hospitalizations.  The Veteran told the VA examiner that he has not been hospitalized or undergone surgery for his shoulder since his discharge from service in 1974.  The clinical evidence demonstrates that the level of industrial impairment individually attributable solely to the service-connected right shoulder disability is adequately contemplated in the criteria of the applicable rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for a right shoulder disability is granted.  




REMAND

In his statement dated in August 2012, the Veteran made a claim for TDIU.  Further, the Veteran told the VA examiner in October 2010 that he has not worked for over 20 years.  He said he retired due to his right arm and back.  

The claim for TDIU was not adjudicated by the RO.  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO in the first instance, to include consideration of whether TDIU is warranted at any time during the pendency of the Veteran's claim for increased rating filed in August 2010. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159, and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate.

2.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right shoulder disability.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.    

3.  Only upon completion of the above, schedule the Veteran for a VA examination.  The entire claims folder, to include a complete copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on his/her review of the case, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected right shoulder disability alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.

The examiner is requested to provide a rationale for any opinion provided.

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his agent should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


